Citation Nr: 1826361	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disorder manifested by hallux valgus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a neurocognitive disorder, to include a psychiatric disorder other than major depressive disorder. 

4.  Entitlement to a disability rating greater than 50 percent for service-connected major depressive disorder, prior to August 23, 2010, and greater than 70 percent thereafter.

5.  Entitlement to a disability rating greater than 10 percent for service-connected status post arthrodesis of the left foot.

6.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral pes planus.

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011, April 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In an August 2015 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran had requested to be scheduled for a Board hearing.  However, in correspondence received in July 2017, the Veteran withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran's claims are afforded every possible consideration.

In a March 2018 letter, the Board advised the Veteran that since the issuance of the 
most recent June 2015 and November 2016 Statement of the Case, and February 2015 Supplemental Statement of the Case, the Board had received a considerable amount of additional relevant evidence that related to the issues currently on appeal, to include VA outpatient treatment records.  The Board explained that because the evidence was not previously considered by the AOJ, he had the right to have them review that evidence.  In the alternative, he could waive that right by submitting a written waiver. 

The Board advised the Veteran that unless he provided a written waiver within 45 days of the letter, the Board would assume that he did not wish to have the Board decide his appeal at this time and the matter would be remanded to the AOJ for review.  The Veteran did not respond.  As such, this matter must be remanded to the AOJ for initial consideration of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

The AOJ shall readjudicate the issues on appeal, considering all the evidence of record.

If the benefits sought on appeal remain denied, the AOJ must issue the Veteran a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




